Citation Nr: 9934664	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-29 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
vascular disease.

2.  Entitlement to service connection for arteriosclerotic 
heart disease with hypertension.

3.  Entitlement to a compensable evaluation for lumbosacral 
strain with arthritis at L5-S1.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from June 1973 to March 
1986, and September 1986 until his retirement from service in 
June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas which denied entitlement to service 
connection for arteriosclerotic heart disease with 
hypertension, and arteriosclerotic vascular disease, and for 
an increased evaluation for lumbosacral strain with arthritis 
at L5-S1.  The appellant filed a notice of disagreement with 
this rating determination in May 1997.  The RO thereafter 
issued a statement of the case relative to these issues in 
June 1997.  In September 1997, the appellant filed a 
substantive in this case.  In October 1998, jurisdiction in 
this matter was transferred to the Houston, Texas RO, which 
denied an increased evaluation for the service-connected low 
back disorder, and continued the denial of service connection 
for the claimed cardiovascular disorders in a February 1999 
rating action.  

The record reflects that the issue of entitlement to service 
connection for depressive disorder, claimed as dysthymic 
disorder, was initially denied in the subject December 1996 
rating decision.  The appellant thereafter perfected an 
appeal relative to this issue in September 1997.  However, 
during the pendency of this matter, service connection was 
granted for depressive disorder in February 1999, for which a 
30 percent evaluation was assigned under Diagnostic Code 
9433.  This award was considered a full grant of benefits 
sought on appeal with respect to this aspect of the 
appellant's claim.  The record further reflects that the 
appellant filed a claim for an increased rating based upon 
individual unemployability due to his service-connected 
depressive disorder in March 1999.  In April 1999, the 
appellant was awarded a 100 percent evaluation for his 
service-connected depressive disorder.  A permanent rating, 
however, was not granted as it was determined that the 
appellant's condition might improve.  The record does not 
reflect that the appellant has filed a notice of disagreement 
with respect to this disposition.  Accordingly, this issue is 
no longer before the Board for appellate review. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Competent evidence has not been presented which 
establishes that the appellant's current hypertensive 
cardiovascular heart disease is of service origin, or that it 
manifested within one year of separation from military 
service, and there is no clinical evidence of record which 
relates such disability to service.

3.  The appellant's service-connected lumbosacral strain with 
arthritis at L5-S1 is manifested by subjective complaints of 
pain, slight limitation of motion, and by x-ray studies 
showing minimal degenerative changes consistent with age.


CONCLUSIONS OF LAW

1.  The claims for service connection for arteriosclerotic 
vascular disease, and  arteriosclerotic heart disease with 
hypertension are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a 10 percent evaluation for lumbosacral 
strain with arthritis are met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5292, 5295 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Medical History

Service medical records documenting medical treatment the 
appellant received during his first period of service are 
negative for any diagnostic findings relative to 
cardiovascular disability.  Medical examination reports dated 
from 1973 to 1980 reflect that the appellant was evaluated to 
be without physical defect or abnormality.  Clinical and 
diagnostic evaluation were negative for any findings of 
pathology associated with the heart or the cardiovascular 
system.  

A medical report, dated in August 1984, indicated that the 
appellant was transported to a private medical facility via 
ambulance following complaints of chest pains The hospital 
report indicated that the appellant reported a history of 
sharp left sided chest pain, which he noticed earlier that 
day when he arose from bed.  He described the pain as 
localized, but increased with movement or deep inspiration.  
The appellant indicated that he had previously experienced 
this type of pain, but not to the extent present at the time 
of examination.  He indicated a history of pain with severe 
workload with lifting, and denied a history of cardiac 
symptoms or hypertension.  He also denied symptoms of 
shortness or breath or diaphoresis.  Examination showed the 
chest to be clear to auscultation.  There was point 
tenderness detected over the area of chest pain.  The heart 
had a regular rate and rhythm without murmur, or rubs.  An 
electrocardiogram (EKG) showed a normal sinus rhythm.  An 
assessment of costochondritis was indicated.  It was noted 
that cardiovascular disorder was diagnostically ruled out.  
The examiner attributed the appellant's complaints to muscle 
spasm.  

A July 1985 report indicated that the appellant presented 
with complaints of a rapid heart beats, headaches, and 
dizziness.  It was noted that the appellant also reported 
complaints of headaches, and dizziness upon standing.  The 
appellant was referred for further evaluation.  When later 
evaluated, the appellant reported a one day history of 
bitemporal headaches and fatigue.  Physical examination was 
essentially within normal limits.  An assessment of status 
post heat injury, stable, was indicated.  

During examination upon separation, conducted in November 
1985, the appellant reported a history of multiple symptoms, 
to include palpitation or pounding of the heart, and 
shortness of breath.  The examiner noted that the appellant 
reported symptoms of shortness of breath while at rest and 
with activity.  He reported occasional an irregular pulse as 
well.  The examination report indicated that the appellant 
was evaluated to be normal.  There were no findings made 
relative to the heart, or vascular system.  A blood pressure 
reading of 98/72 was noted. X-ray studies of the chest were 
performed, and revealed no active disease.

A private medical report, dated in August 1986, reflects that 
the appellant was treated for complaints of chest pain.  At 
that time, the appellant described episodes of severe 
crushing substernal heaviness, and sharp knife-like pain in 
the mid back.  It was noted that the appellant had been 
previously evaluated with intense shortness of 
breath/diaphoresis.  It was noted that the appellant reported 
a history of intermittent symptoms of less severity over the 
past several years, with these episodes precipitated by 
exertion.  A history of normal stress tests was also 
reported.  The appellant was admitted for observation and 
evaluation.  On evaluation the following day, it was noted 
that the intermediate 24 hour period had been uneventful.  
The clinical report indicated that x-ray studies of the chest 
were normal.  Electrocardiogram (EKG) results were also 
normal.  An echocardiogram (ECG) revealed normal systolic 
function of the heart.  The heart was noted be normal in 
appearance.  The chest was clear to auscultation.  A blood 
pressure reading of 120/90 was noted.  An assessment of 
atypical chest pain was noted.  

Service records reflect that during his second period of 
service, the appellant was evaluated for heat injury in May 
1987.  Blood pressure readings of the right arm of 128/88 and 
126/90, and readings for the left arm of 140/90 and 130/96 
(while seated) were recorded during this evaluation.  The 
report indicated that blood pressure readings of 132/90 and 
140/88 were recorded in the left and right arm respectively, 
while in a standing position.

A May 1989 examination report indicated that the appellant 
was evaluated to be without defect or abnormality of the 
heart, and vascular system.  A blood pressure reading of 
124/80 was recorded.

A November 1991 electrocardiogram (ECG) revealed a normal 
sinus rhythm with sinus arrhythmia with chest pain.

The appellant presented for emergency treatment for 
complaints of chest pain in January 1992.  He was evaluated 
with non-cardiac chest pain.  The report indicated that no 
significant cardiovascular findings were noted on physical or 
diagnostic examination.  A cardiac consultation assessment 
indicated that no further cardiac evaluation was warranted.  

A February 1992 consultation report indicated that a 24 hour 
Holter monitor study, performed in conjunction with an 
evaluation of the appellant's sleep apnea, yielded normal 
cardiovascular results.  During subsequent evaluation for 
sleep apnea syndrome in March 1992, the cardiovascular system 
showed the heart to have a regular rate and rhythm without 
murmurs, gallops, or rubs.  It was noted that x-ray studies 
of the chest were normal.  A blood pressure reading of 138/86 
was noted. 

An August 1992 medical report indicated that the appellant 
was treated on an emergency basis for complaints of chest 
pain.  It was noted that the appellant presented with 
complaints of left sided chest pain, described as continuous 
in nature with frequent exacerbation, to include radiating 
pain into the left arm with tingling.  The appellant also 
reported symptoms of numbness with sweaty palms.  He noted 
that he experienced an episode of shortness of breath with 
chest pain earlier that morning.  He also reported occasional 
symptoms of nausea, diaphoresis, and shortness of breath at 
rest with chest pain.  Blood pressure readings of 135/91, and 
108/84 were recorded.  On examination, the chest was 
evaluated to be clear to auscultation.  The heart had a 
regular rate and rhythm, without evidence of murmur.  The 
examiner noted tenderness in the upper left chest.  The 
examiner noted that the appellant's pain was reproducible on 
palpation. X-ray studies revealed no evidence of acute 
cardiopulmonary disease, except for possible minimal 
pulmonary venous hypertension, and arteriosclerotic vessel 
disease.  It was the examiner's assessment that diagnostic 
test results, to include radiographic and EKG tests, were 
normal.  It was noted that there was no evidence of acute 
cardiopulmonary disease or cardiac disease.  The appellant 
was evaluated with non-cardiac chest pain.  It was the 
examiner's opinion that further cardiac evaluation was not 
warranted.

The appellant was hospitalized in April 1993 for treatment of 
his sleep apnea syndrome.  The medical report noted a history 
of recurrent chest pain.  A blood pressure reading of 112/72 
on the right side, and 114/76 on the left side were recorded 
on examination upon admission.  The chest was evaluated to be 
clear throughout.  The examiner noted that reported chest 
pain was not reproducible with palpation.  The cardiovascular 
system was evaluated with a normal rate and rhythm, without 
evidence of murmurs or gallops.  An EKG was noted to yield a 
normal sinus rhythm, normal axis and intervals, with no acute 
sinus tachycardia (ST) changes.  X-ray studies of the chest 
showed no acute disease.  In his assessment, the examiner 
noted that the etiology of the appellant's symptoms was 
unclear, although it was doubtful that his symptoms were 
cardiac in nature.  It was further noted that aortic 
dissection was not warranted, as examination and diagnostic 
evaluation findings were normal.  The final diagnosis was 
obstructive sleep apnea, status post 
uvolopalatopharyngoplasty (UPPP) repair, now on continuous 
positive airway pressure (CPAP); history of chest pain as 
reported by appellant; questionable history of hypertension, 
currently on no medications; history of depression; and 
chronic low back pain.  

A January 1994 clinical report noted that the appellant 
presented with complaints of sharp chest pain with numbness 
of the left arm extending into the fingers.  It was noted 
that the appellant reported a history of heart problems in 
the past.  In conjunction with this examination, blood 
pressure readings of 160/95 and 130/78 were recorded.  It was 
noted that the appellant reported the onset of his chest pain 
that morning during physical therapy.  It was noted that he 
described his symptoms of pain as sharp, radiating up the 
left shoulder and down the left upper extremity to the mid 
forearm.  He reported symptoms of numbness from the middle of 
the left forearm to the tips of the fourth and fifth digits.  
The appellant acknowledged that he had a three day history of 
cold symptoms at that time.  The report indicated that 
examination was not significant for any findings relative to 
the cardiovascular system.  An assessment of sleep apnea, by 
history, was indicated.  An assessment of left chest pain of 
questionable etiology was also noted.  The appellant was 
placed on profile, and referred for further evaluation.  

The appellant underwent a five day blood pressure check in 
January 1994.  During this period, blood pressure readings of 
155/86; 151/95; 152/87; and 148/86 were recorded. The report 
contained no diagnostic impression relative to the recorded 
blood pressure readings.  

During a March 1994 evaluation, the appellant was assessed 
with "borderline blood pressure."  A five day blood 
pressure check was recommended.  The record discloses that 
physical examination was negative for any clinical findings 
relative to the cardiovascular system.  A blood pressure 
reading of 140/90 was recorded.  The appellant underwent a 
five day blood pressure study in March 1994.  It was noted 
that the appellant had a provisional finding of hypertension.  
The consultation report recorded blood pressure readings of: 
136/86; 138/92; 146/67; 143/84; and 142/70.

A June 1994 clinical examination report indicated that the 
appellant was evaluated with obstructive sleep apnea.  A 
blood pressure reading of 130/90 was recorded at that time.  
Evaluation of the heart showed a regular rate and rhythm, 
with no evidence of murmur, gallops, or rubs.  The appellant 
was subsequently referred for a graded exercise test for 
evaluation of his atypical chest pain.  It was noted that the 
appellant had no history of cardiac disease, but was 
borderline hypertensive and that his medical history was 
significant for obstructive sleep apnea.  It was noted that 
the results of an earlier (December 1991) graded exercise 
test were normal.  The report indicated that results of this 
study yielded an abnormal, nondiagnostic optimal graded 
exercise test.

Service records disclose that the appellant was referred for 
Medical Board proceedings in March 1995.  Medical examination 
conducted in conjunction with these proceedings showed the 
appellant to be without defect or abnormality.  In 
particular, evaluation of the heart revealed first and second 
heart sounds with regular rate and rhythm, without evidence 
of murmur.  A blood pressure reading of 126/76 was noted.  It 
was noted that EKG results showed increased left ventricular 
hypertrophy.  The examiner indicated that no cardiac problem, 
shortness of breath, or chest pain was shown on examination.  

The appellant underwent VA examination in September 1996.  
The medical examination report noted subjective complaints of 
chronic low back pain, chest pain, and obstructive sleep 
apnea.  It was noted that the appellant had recently lost his 
employment of two weeks "because of health reasons."  It 
was noted that the appellant had been hospitalized for 
atypical chest pain in 1996, but was released without a 
diagnosis.  On physical examination, a blood pressure of 
143/89 was recorded while seated, and 136/84 was recorded 
while recumbent.  Evaluation of the cardiovascular system 
showed first and second heart sounds (S1 and S2) with normal 
sinus rhythm.  There was no evidence of gallop, murmurs, or 
rubs.  There was no chest pain with percussion or palpation 
of either side of the chest.  An EKG showed sinus bradycardia 
with a ventricular rate of 56, otherwise noted to be within 
normal limits.  X-ray studies of the chest were noted to be 
essentially normal.  The diagnostic impression included a 
finding of arteriosclerotic vascular disease and 
hypertension.  In his assessment, the examiner noted that the 
appellant had atypical chest pain with no findings of 
cardiovascular chest pain.  

In a December 1996 rating decision, service connection was 
denied for arteriosclerotic vascular disease, and 
arteriosclerotic heart disease with hypertension.  This 
determination was predicated upon the RO's finding that 
service medical records were negative for treatment or 
diagnosis of the claimed cardiovascular disorders.  It was 
noted that medical reports document treatment for 
cardiovascular complaints related to the appellant's sleep 
apnea.

In correspondence, dated in May 1997, the appellant indicated 
his cardiovascular and hypertensive conditions were chronic 
problems for which he continues to take medication.  He also 
reported that he receives ongoing treatment at the VA medical 
facility for these disorders.

In correspondence, dated in September 1997, the appellant 
noted his belief that service medical records adequately 
document his chronic complaints of chest pain and elevated 
blood pressure readings, which were usually evaluated as 
atypical chest pain.  He maintained that diagnostic studies 
performed at the VA medical facility revealed some findings 
related to the cardiovascular system which, he contended, 
have not been considered by physicians in the context of 
their clinical assessments.  It was the appellant's 
contention that his heart condition was manifested over 
several years, with the initial onset of his symptoms during 
service.  He noted that service medical records document his 
initial complaints, which have continued following his 
release from service.  He described current cardiovascular 
symptoms to include an enlarged heart, severe dyspnea on 
exertion, elevated blood pressure readings, heart flutters, 
rapid heart beats, and episodes of decreased heart rate.  He 
noted that he was placed on a "no salt" diet for his 
hypertensive condition.

The November 1998 VA examination report indicated the 
appellant reported a medical history of multiple disorders, 
to include myocardial infarction.  The appellant reported a 
history of hypertension since the mid 1980s, for which he was 
reportedly monitored during service, and had been evaluated 
once at the VA medical facility.  The examiner noted that the 
appellant reported an incident in which he had a 
cerebrovascular accident for which he treated on an emergency 
basis during service, manifested by right sided weakness, and 
temporary problems with memory which resolved.  It was the 
examiner's impression that the described episode was more 
suggestive of a transient ischemic attack.  The appellant 
reported a history of atherosclerotic heart disease with 
chest pain since the mid 1980s.  He noted that he also 
experienced headache episodes, usually bitemporal and frontal 
in nature, with frequent dizziness.  He described 
intermittent episodes of chest pain, often noted to be 
stress-related.  He reported exertional chest pain usually 
associated with shortness of breath.  It was noted that the 
appellant previously utilized Nitroglycerin, but no longer 
used this medication.  It was noted that the appellant's 
medial history was significant for a history of back pain 
with radicular symptoms involving the upper and lower 
extremities, and gastroesophageal reflux disease.  The 
examiner noted that there was no relationship between these 
conditions with the appellant's current complaints of chest 
pain.  

On physical examination, the appellant was evaluated to be 
without dyspnea, with a regular heart rhythm.  A blood 
pressure reading of 160/88 was recorded.  There were no 
carotid bruits, distention of the jugular veins, or 
thyromegaly detected.  Evaluation of the heart showed first 
and second heart sounds to be normal, with no evidence of 
murmurs, gallop, or ectopy.  The appellant underwent exercise 
thallium stress tests, in conjunction with this examination, 
which revealed normal distribution of radiotacer in the 
myocardium.  It was noted that the appellant reported no 
chest pain during the exercise, and that the test was stopped 
due to fatigue.  EKG results were noted to show a normal 
sinus rhythm, with no significant change.  The diagnostic 
impression included findings of hypertension, atherosclerotic 
heart disease, and occasional angina.  Based upon these 
findings, the examiner noted that there was no evidence of 
ischemia or infarct shown.


Analysis

The basic statutory and regulatory criteria applicable in 
this case provide that service connection may be granted for 
disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110.  Where a veteran served 90 days 
or more during a period of war and arteriosclerosis or 
cardiovascular-renal disease (including hypertension) becomes 
manifest to a compensable degree within one year of service, 
it shall be presumed that the disease was incurred in service 
even though there is no evidence of its presence at that 
time.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Under this provision, hypertension 
is considered an early symptom long preceding the development 
of arteriosclerosis.  Thus, a disabling hypertension within 
one year following release from service will be given the 
same benefit of service connection.  Service connection may 
also be granted for a disability which is proximately due to 
or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober,10 Vet. App. 488 (1997).

The threshold question presented is whether the appellant has 
submitted well- grounded claims.  To have a well-grounded 
claim, there must be competent evidence of a current 
disability (medical diagnosis), evidence of incurrence or 
aggravation of a disease or injury in service (lay or 
medical); and evidence of a nexus between the in service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Although a claim need not be conclusive, it must be 
accompanied by evidence which justifies a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In this case, the record reflects that the appellant was 
intermittently evaluated during service for complaints of 
chest pain.  Clinical examination findings document incidents 
of elevated blood pressure readings, with accompanying 
subjective complaints of chest pain, shortness of breath, 
headaches, dizziness, diaphoresis, and radicular pain 
extending into the upper extremities.  The appellant was 
evaluated on multiple occasions for persistent cardiovascular 
complaints.  The record discloses that the appellant twice 
underwent five-day blood pressure checks, without any final 
diagnostic assessment of cardiovascular disease noted.  
Clinical evaluation has consistently shown the heart and 
cardiovascular system to be within normal limits on physical 
examination.  Diagnostic evaluation of the heart and 
cardiovascular system likewise yielded negative findings of 
cardiovascular pathology.  In particular, findings noted in 
conjunction with these tests were not found to be clinically 
indicative of cardiovascular pathology.  At the time of his 
separation from service, in 1995, the appellant was evaluated 
to be without defect or abnormality of the heart or 
cardiovascular system.  There was no indication of 
hypertension or cardiovascular disease.  Nor was there any 
indication of hypertension or cardiovascular disease within 
the one year period following separation from service.

The appellant has insistently maintained that his current 
heart condition had its onset during service, and that 
recorded elevated blood pressure readings represented 
prodromal symptoms of his current cardiovascular disorders.  
However, in this case, there is no indication that the 
appellant's current cardiovascular disorder, to include 
hypertension, is of service origin.  Rather, the record shows 
that the appellant was  seen periodically throughout service 
for cardiac complaints, not confirmed by objective findings 
on physical or diagnostic evaluation.  The record shows that 
the appellant's cardiac complaints were thought to be 
attributable to symptomatology associated with his sleep 
apnea condition, and did not represent cardiovascular 
pathology.  The appellant was evaluated as normal upon 
separation from service.  It was not until VA examination in 
September 1996, more than 15 months after service, that the 
appellant was diagnosed with arteriosclerotic vascular 
disease.  This was the first competent indication of record 
of a hypertensive condition or cardiovascular disease and 
hypertension.  Despite this diagnostic impression, no 
evidence has been presented which relates the appellant's 
current cardiovascular disorder to service or any incident 
therein.  It is recognized, as asserted by the appellant, 
that the development of cardiovascular pathology is preceded 
often by early symptoms.  As indicated, the regulations 
acknowledge that cardiovascular-renal disease may initially 
manifest in prodromal symptoms of developing heart disease.  
In this case, however, the evidence does not establish that 
the appellant's in service complaints of chest pain, or 
episodes of elevated blood pressure readings were determined 
to be clinically diagnostic of hypertension.  In this regard, 
the record shows that the appellant was given a provisional 
diagnosis of hypertension.  However, a final diagnosis was 
never made.  Instead, it was the examiners' opinion that the 
appellant's atypical chest pain was not cardiac in nature 
but, rather, was clinically related to his sleep apnea.  
Notwithstanding, the record is devoid of any competent 
medical opinion that the appellant's current hypertensive 
cardiovascular heart disease is of service origin or related 
to symptomatology documented during service.  In summary, the 
evidence of record does not demonstrate the presence of 
hypertension or cardiovascular disease either in service or 
within the one-year period following separation from service. 

The Board has taken cognizance of the appellant's lay 
assertions regarding the etiology of his current hypertensive 
cardiovascular heart disease.  While the appellant is 
competent to describe the symptoms and events he experienced 
during service, he is not competent to establish an 
etiological relationship between any current cardiovascular 
disorder and his period of service.  This type of 
relationship calls for medical expertise.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  In that connection, the 
appellant's lay assertions are not competent medical evidence 
that a cardiovascular disorder was incurred in or related to 
service and, therefore, are of no probative value.  

In view of the foregoing, the Board concludes that the 
evidence does not demonstrate that hypertensive 
cardiovascular heart disease is of service origin. In this 
regard, the evidence in this case does not establish that the 
appellant developed a cardiovascular disease or prodromal 
symptoms thereof during service, nor does the evidence 
establish a relationship between the appellant's current 
cardiovascular disability and service.  Caluza v. Brown, 7 
Vet. App. 498, 510 (1995).  The appellant's case is lacking 
in the second and third prongs under Caluza, and is denied 
because it does not meet the criteria for a well-grounded 
claim. 

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well-grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).


Increased Evaluation

Factual Background

Service medical records reflect that the appellant was 
treated intermittently for complaints of chronic back pain 
during first period of service.  On VA examination in April 
1986, the appellant reported complaints of chronic back pain.  
The examiner indicated that the appellant reported low back 
strain with radiation into the right leg.  Physical 
examination of the back showed some pain in the paravertebral 
muscles, greater on the right side than the left side.  The 
sciatic notch was nontender.  The examiner noted that the 
appellant was able to perform heel-to-toe walking.  Range of 
motion was evaluated as 95 degrees flexion, 30 degrees 
extension, 35 degrees lateral extension, and 30 degrees 
rotation.  Reflexes were noted to be equal and physiological.  
There was no evidence of muscle waste.  
X-ray studies of the lumbosacral spine revealed minimal 
degenerative changes at the apophyseal joints, bilaterally at 
the L5-S1 level.  It was noted that the lumbosacral spine was 
otherwise noted to be normal in appearance.  The diagnostic 
impression was chronic low back strain with radiating pain.  
Relative to this finding, the examiner noted that the 
appellant's pain radiated from the dorsal to the lumbar 
spine, and was primarily muscular in nature.  An assessment 
of chronic myositis of the trapezius and paravertebral lumbar 
muscles was indicated.

In a May 1986 rating decision, service connection was granted 
for chronic lumbosacral strain with arthritis at L5-S1, for 
which a 10 percent evaluation was assigned under Diagnostic 
Code 5295.  

The record discloses that the appellant thereafter returned 
to active duty status in September 1986.  Service medical 
records related to this period of service show that the 
appellant presented with episodic radicular complaints 
associated with his back pain as well.  Clinical reports 
document further subjective complaints of muscle spasm, with 
pain and decreased range of motion of the spine.  The 
appellant was treated with a course of medication and 
therapeutic exercises, and was variously placed on profile 
due to his back disorder during service.  There were no 
findings referable to the lumbar spine on separation 
examination in March 1995.

The appellant was afforded VA examination in September 1996.  
The medical examination report noted subjective complaints of 
chronic low back pain.  Evaluation of the musculoskeletal 
system showed the spine and paraspinal muscles were 
essentially within normal limits.  There was no tenderness on 
palpation.  It was noted that straight leg raising and other 
manipulations were essentially within normal limits, and that 
the appellant exhibited full range of motion.  Neurological 
evaluation revealed deep tendon reflexes to be within normal 
limits.  The diagnostic impression included a finding of 
chronic lumbosacral strain with arthritis of L5-S1.  It was 
noted that old x-ray studies revealed degenerative joint 
disease at L5-S1. 

In a December 1996 rating decision, the RO assigned a 0 
percent rating for the service-connected back disorder under 
Diagnostic Code 5010-5295.  It was the RO's finding that the 
low back condition was manifested by slight subjective 
symptoms.

In correspondence, dated in May 1997, the appellant indicated 
that his back condition had been problematic for many years, 
and that this condition is symptomatic at all times.  He 
noted that "there is not much that can be done for the 
problem, except [to] take medication" such that he has 
learned to live with pain almost daily.  He indicated that he 
takes medication as prescribed. 

In correspondence, dated in September 1997, the appellant 
maintained that the earlier (September 1996) VA examination 
was inadequate for rating purposes.  In that context, the 
appellant indicated that the physician did not listen to his 
complaints.  He noted that although he was able to perform on 
range of motion studies, he experienced pain with movement 
throughout the examination.  He described symptoms of 
radiating pain from the neck extending into the shoulders and 
arms, with radiating pain into the buttocks, legs, and toes.  
He also described pain and tightness involving the lower 
back.  He reported that he was placed on profile for several 
years, specifically, due to limitation of motion.  The 
appellant reported that he did not seek medical attention on 
each occasion he experienced back symptoms, but performed 
therapeutic exercises.

The appellant was thereafter scheduled for further VA 
examination in November 1998.  The appellant reported a 
history of low back pain.  The examiner indicated that the 
appellant was unable to establish any history of injury 
relative to the back, or the date of onset of his symptoms.  
The appellant believed that his symptoms dated back to 1974, 
and that he was treated with medication and physical therapy 
for this condition.  He reported that medical personnel had 
evaluated him with chronic strain and degenerative disk 
disease at L5-S1.  The appellant reported subjective 
complaints of back pain with sitting, standing, and lifting.  
His symptoms reportedly involved various portions of the 
back, to include areas from the midline to the right and left 
sides.  It was noted that the appellant had no radiating 
symptoms from his lower back.  The appellant denied any 
numbness or tingling into the legs.  He did report a two week 
history of tingling sensation extending into the arms.  It 
was further noted that the appellant was taking prescribed 
medication for three weeks, prescribed by a private 
physician.  

On physical examination, the appellant was observed to be in 
no acute distress.  Range of motion of the lumbar spine was 
evaluated as 60 degrees forward flexion with reversal of his 
lumbar lordosis.  The appellant was noted to achieve 15 
degrees of left sided bending, and 20 degrees of right side 
bending.  The appellant was able to perform toe and heel 
walking.  Neurological evaluation showed physiologic and 
symmetrical reflexes, strength and sensation in both lower 
extremities.  Internal and external rotation of the hips was 
normal.  Pulses were evaluated as normal.  Straight leg 
raising, while in a seated position,  was negative 
bilaterally.  X-ray studies of the lumbar spine revealed 
minimal degenerative change at L5-S1, which the examiner 
opined to be consistent with age-related changes, and were 
not noted to be accelerated past that point.  A diagnostic 
impression of history of low back pain was indicated.  

In his assessment, the examiner indicated that examination 
showed numerous indicators of symptom amplification and non-
organic pain behaviors.  In that context, it was noted that 
with supine straight leg raising, the appellant complained of 
low back pain with straight leg raising at 40 degrees.  It 
was noted this circumstance would be "physiologically 
improbable given the fact that there is no range of motion in 
the lumbar spine at 40 degrees of hip flexion while supine."  
The examiner further noted that during the course of the 
examination, numerous Waddell signs were noted, to include 
low back pain on superficial pressure over a large area, low 
back pain with concerted truncopelvic rotation, and low back 
pain with axial loading of the cervical spine.  The examiner 
further commented:

I believe this veteran sustained, at most, an 
unverifiable, unwitnessed, soft tissue injury 
to the lumbar spine which, in all medical 
probability, should have resolved in six to 
eight weeks.  I find no evidence of advanced 
degenerative changes in the lumbar spine 
which could be related to an injury suffered 
more than 20 years ago.  In addition, 
numerous demonstrations during the 
examination suggest symptom amplification and 
non-organic pain behaviors which belie 
efforts at misleading the examiner.  I find 
no objective evidence of injury or disability 
at all at this time. 


Analysis

Initially, the Board has found that the appellant's claim for 
an increased evaluation for his back disability is well-
grounded pursuant to 38 U.S.C.A. § 5107.  This finding is 
predicated upon the appellant's assertion that his back 
disability has increased in severity.  Drosky v. Brown, 10 
Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 2 
Vet. App. 629 (1992)).  Once it has been determined that a 
claim is well-grounded, VA has a statutory duty to assist in 
the development of evidence pertinent to the claim. 38 
U.S.C.A. § 5107.  The Board is satisfied that all available 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

Disability ratings are based upon schedular requirements 
which reflect the average impairment of earning capacity 
occasioned by the current state of the disorder.  38 U.S.C.A. 
§ 1155.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present also includes consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain on the veteran's ability to function.  38 C.F.R. §§ 
4.10, 4.40.

Regulations do not require that all cases show all findings 
specified in the rating criteria, however, findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. Part 
4, § 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant. 38 C.F.R. Part 4, § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The appellant's lumbosacral strain with arthritis at L5-S1 is 
currently assigned a noncompensable evaluation Diagnostic 
Code 5010-5295.  38 C.F.R. Part 4.  Diagnostic Code 5010 
provides that arthritis due to trauma, substantiated by x-ray 
findings, will be rated as degenerative arthritis on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 

Diagnostic Code 5295 (lumbosacral strain), provides a 
noncompensable rating when only for lumbosacral strain with 
only slight subjective symptoms.  A 10 percent rating 
requires characteristic pain on motion.  A 20 percent rating 
requires  muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  38 
C.F.R. Part 4, Diagnostic Code 5295.   

The Board notes that the appellant's back disability may also 
be rated under Diagnostic Code 5292 based upon limitation of 
motion of the lumbar spine.  Under this code, a 10 percent 
rating contemplates slight limitation of motion, a 20 percent 
rating contemplates moderate limitation of motion, and a 40 
percent rating contemplates severe limitation of motion.  
38 C.F.R. Part 4, Diagnostic Code 5292.

In this case, the evidence demonstrates that the appellant's 
back condition is manifested by subjective complaints of 
chronic pain which is treated with prescribed medication.  VA 
examination in November 1998 showed no objective findings of 
injury or disease involving the lumbar spine.  In this 
regard, the Board notes that clinical findings noted on VA 
examination in April 1986, the appellant demonstrated nearly 
full range of motion of the lumbar spine.  It was noted that 
the appellant's back condition was muscular in nature.  
Consistent clinical findings were later noted during VA 
examination in September 1996.  The appellant exhibited a 
full range of motion.  Further, there were no clinical 
findings of impairment involving the muscles or tendons.  
Conversely, on the most recent examination in 1998, the 
appellant demonstrated some limitation of lumbar spine 
motion, although he was noted to report exaggerated symptoms 
of pain, and that objective findings were not consistent his 
reported symptoms.  In particular, the examiner noted that 
the appellant reported pain during straight leg maneuvers at 
a range for which there is no movement of the spine.  The 
examiner further noted that the appellant reported symptoms 
on superficial pressure across the lumbar region.  The 
examiner concluded based upon the clinical findings noted on 
examination, the presenting complaints, and review of the 
recorded medical history that the appellant attempted to 
present a more severe disability picture relative to the back 
injury.  It was the examiner's conclusion that the appellant 
had sustained a muscular injury of the lumbosacral spine, 
with no objective findings of residual injury or disease 
shown on examination.  Degenerative changes associated with 
the spine, as shown on x-ray studies, were noted to be 
consistent with age-related changes rather than a 
degenerative process associated with the service-connected 
disability.  Following a careful and considered review of 
this evidence, the Board finds that while the appellant's 
current disability of the lumbosacral spine is not manifested 
by characteristic pain on motion, it is consistent with 
slight limitation of lumbar spine motion.  In this instance, 
the objective clinical findings are indicative of slight 
impairment.  As indicated, on VA examinations in 1986 and 
1996, the appellant was able to exhibit a full range of 
motion with no objective findings of muscular or neurological 
impairment.  The appellant has reported chronic complaints in 
conjunction with the last examination, which have been 
evaluated as exaggerated in nature and which, to the 
examiner, were suggestive of an intent to present a more 
disabling picture.  However, the objective findings do 
reflect limitation of lumbar spine motion on forward flexion 
and on left and right side bending.

In this instance, the Board finds that the weight of the 
evidence establishes that the appellant's lumbosacral spine 
is manifested by subjective complaints of chronic pain, and 
is productive of no more than slight impairment.  Recent x-
ray studies show only minimal degenerative changes noted to 
be consistent with the appellant's age.  While the appellant 
has reported a multitude of symptoms related to the low back 
disorder, the Board finds that findings noted in the context 
of the recent VA examination serve to severely undermine the 
credibility of the appellant's assertions concerning the 
nature and severity of his symptoms.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed.Cir. 1997).  Noting the Board's "inherent fact-
finding authority," the Federal Circuit discussed "the 
considerable body of law imposing a duty on the Board to 
analyze the credibility and probative value of evidence sua 
sponte, when making its factual findings."  Id.  See also 38 
C.F.R. § 4.6 (1999). 

Accordingly, the Board is satisfied that the report of the 
current VA examination adequately portrays the absence of any 
functional loss due to pain, as well as, the degree of loss 
of function due to weakened movement, excess fatigability, or 
incoordination, as required by 38 C.F.R. §§ 4.40, 4.45.  The 
Board is aware of the appellant's contention and complaints 
of low back pain.  In this regard, the Board has considered 
DeLuca v. Brown, 8 Vet. App. 202 (1995), in which the Court 
held that, in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint.  See 38 C.F.R. 
§§ 4.40, 4.45.  The Court in DeLuca held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups. See 38 C.F.R. § 4.14 (1999).  Despite 
the contention of constant low back, the result of VA 
examination in 1998 do not objectively demonstrate such a 
finding.

After assessing the foregoing clinical evidence in light of 
the applicable criteria, it is the Board's judgment, 
nonetheless, that the evidence creates a question as to the 
most appropriate evaluation for the appellant's service-
connected low back disability.  The appellant's subjective 
complaints of pain are acknowledged, as well as the objective 
findings of limitation of lumbar spine motion, as shown on 
examination in 1998, and the confirmed x-ray evidence of 
minimal degenerative changes of lumbar spine.  Therefore, 
resolving all reasonable doubt in the appellant's favor, the 
Board concludes that the symptomatology associated with the 
appellant's low back disability is productive of no more than 
slight limitation of motion of the lumbosacral spine.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5292; see 
also Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (The Board selection of 
a diagnostic code may not be set aside if relevant date is 
examined and reasonable basis exist for its selection).  
Accordingly, a 10 percent evaluation is warranted.

However, in the absence of objective evidence of moderate or 
severe limitation of lumbar spine motion or other impairment 
indicated in Diagnostic Codes 5293 and 5295, relative to the 
lumbar spine, the Board further concludes that an evaluation 
in excess of 10 percent for lumbosacral strain with arthritis 
is not shown to be warranted under the rating schedule.


ORDER

Service connection for arteriosclerotic vascular disease and 
arteriosclerotic heart disease with hypertension is denied.

A 10 percent evaluation for lumbosacral strain with arthritis 
at L5-S1 is granted, subject to the provisions governing the 
award of monetary benefits.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

